UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1582


In Re:   DARRELL LAW, a/k/a B,

                Petitioner.




  On Petition for Writ of Mandamus. (1:08-cv-00171-IMK-DJJ-9)


Submitted:   August 26, 2010                 Decided:   August 31, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Darrell Law, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Darrell Law petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his motion to

vacate, set aside, or correct his sentence, filed pursuant to 28

U.S.C.A. § 2255 (West Supp. 2010).           He seeks an order from this

court directing the district court to act.                    Our review of the

district court’s docket reveals that the district court denied

Law’s § 2255 motion on July 2, 2010.               Accordingly, because the

district   court   has    recently     decided    Law’s       case,    we    deny   the

mandamus petition as moot.             Further, we dismiss as moot Law’s

motion for a certificate of appealability to appeal the district

court’s order, because that order is not presently before this

court. *   We   grant     leave   to    proceed    in    forma    pauperis.          We

dispense   with    oral     argument     because        the    facts        and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  PETITION DENIED




     *
       We note that Law filed a notice of                       appeal       from   the
district court’s order denying § 2255 relief.



                                        2